






NONQUALIFIED STOCK OPTION AGREEMENT
PURSUANT TO THE
2011 INCENTIVE COMPENSATION PLAN


* * * * *


Participant:


Grant Date:


Per Share Exercise Price: $


Number of Shares subject to the Option:


* * * * *


THIS NON-QUALIFIED STOCK OPTION AWARD AGREEMENT (this “Agreement”), dated as of
the Grant Date specified above, is entered into by and between U.S. Silica
Holdings, Inc., a Delaware corporation (the “Company”), and the Participant
specified above, pursuant to the U.S. Silica Holdings, Inc. 2011 Incentive
Compensation Plan, as in effect and as amended from time to time (the “Plan”),
which is administered by the Committee; and


WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the non-qualified stock option provided for
herein to the Participant.
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
Any capitalized term not defined in this Agreement shall have the same meaning
as is ascribed thereto in the Plan. The Participant hereby acknowledges receipt
of a true copy of the Plan and that the Participant has read the Plan carefully
and fully understands its content. In the event of any conflict between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
control. No part of the Option granted hereby is intended to qualify as an
“incentive stock option” under Section 422 of the Code.


2.Grant of Option. The Company hereby grants to the Participant, as of the Grant
Date specified above, a non‑qualified stock option (this “Option”) to acquire
from the Company at the Per Share Exercise Price specified above, the aggregate
number of shares of Common Stock specified above (the “Option Shares”). Except
as otherwise provided by the Plan, the Participant agrees and understands that
nothing contained in this Agreement provides, or is intended to provide, the
Participant with any protection against potential future dilution of the
Participant’s interest in the Company for any reason. The Participant shall have
no rights as a stockholder with respect to any shares of Common Stock covered by
this Option unless and until the Participant has become the holder of record of
the shares, and no adjustments shall be made for




--------------------------------------------------------------------------------




dividends in cash or other property, distributions or other rights in respect of
any such shares, except as otherwise specifically provided for in the Plan or
this Agreement.


3.
Vesting and Exercise.



(a)Vesting. The Option subject to this grant shall become vested pursuant to the
schedule set forth in the table below, provided the Participant is then employed
by the Company and/or one of its Subsidiaries or Affiliates on the applicable
vesting date. There shall be no proportionate or partial vesting in the periods
prior to each vesting date and all vesting shall occur only on the appropriate
vesting date, subject to the Participant’s continued service with the Company or
any of its Subsidiaries on each applicable vesting date.
Vesting Date
Cumulative Percentage
of Option Shares Vested
 
25% of Option Shares
 
50% of Option Shares
 
75% of Option Shares
 
100% of Option Shares



(b)Vesting Upon Termination Due to Death or Disability, without Cause or due to
Retirement. Subject to the provisions of Sections 3(c) and 3(d) hereof, in the
event of the Participant’s Termination as a result of death or Disability, by
the Company without Cause or due to the Participant’s “Retirement” (as defined
below), the unvested Option Shares that would have become vested at the vesting
date immediately following such Termination as provided in Section 3(a) hereof
shall become vested on a pro rata basis (determined by multiplying the number of
such unvested Option Shares by a fraction, the numerator of which is the number
of calendar days in the period beginning with, if prior to the first vesting
date as set forth in Section 3(a) hereof, the Grant Date or, if after the first
vesting date as set forth in Section 3(a) hereof, the vesting date immediately
preceding the date of such Termination as set forth in Section 3(a) hereof and
ending on the date of such Termination, and the denominator of which is three
hundred sixty five (365)).


For purposes hereof, the term “Retirement” shall mean the Participant’s
voluntary Termination of Employment at or after age sixty-five (65) or such
earlier date after age fifty (50), in either case, as may be approved by the
Committee in its sole discretion with regard to the Participant.
(c)Acceleration Upon Termination Following Change in Control. Notwithstanding
the provisions of Sections 3(a) and 3(b) hereof, in the event of the
Participant’s Termination as a result of death or Disability, by the Company
without Cause or as a result of the Participant’s Retirement, in any case, at
any time upon or following a Change in Control, the unvested Option Shares shall
become fully vested.


(d)Committee Discretion to Accelerate Vesting. Notwithstanding the foregoing,
the Committee may, in its sole discretion, provide for accelerated vesting of
the Option at any time and for any reason.
(e)Effect of Detrimental Activity. The provisions of Section 6.4(c) of the Plan
regarding Detrimental Activity shall apply to the Option.


(f)Expiration. Unless earlier terminated in accordance with the terms and
provisions of the Plan and/or this Agreement, all portions of the Option
(regardless of whether vested or not vested) shall expire and shall no longer be
exercisable after the tenth (10th) anniversary of the Grant Date.




--------------------------------------------------------------------------------




4.Termination.    Subject to the terms of the Plan and this Agreement, the
Option, to the extent vested at the time of the Participant’s Termination, shall
remain exercisable as follows:


(a)Termination due to Death or Disability. In the event of the Participant’s
Termination by reason of death or Disability, the vested portion of the Option
shall remain exercisable until the earlier of (i) one year from the date of such
Termination, and (ii) the expiration of the stated term of the Option pursuant
to Section 3 hereof.


(b)Termination due to Retirement. In the event of the Participant’s Termination
due to Retirement, the vested portion of the Option shall remain exercisable
until the expiration of the stated term of the Option pursuant to Section 3
hereof.


(c)Termination Without Cause. In the event of the Participant’s involuntary
Termination by the Company without Cause, the vested portion of the Option shall
remain exercisable until the earlier of (i) ninety (90) days from the date of
such Termination, and (ii) the expiration of the stated term of the Option
pursuant to Section 3 hereof.


(d)Voluntary Termination. In the event of the Participant’s voluntary
Termination, the vested portion of the Option shall remain exercisable until the
earlier of (i) ninety (90) days from the date of such Termination, and (ii) the
expiration of the stated term of the Option pursuant to Section 3 hereof.


(e)Termination for Cause. In the event of the Participant’s Termination by the
Company for Cause, the entire Option granted hereunder (regardless of whether
vested or not vested) shall terminate and expire automatically upon such
Termination except to the extent the Committee provides otherwise in writing.


(f)Termination Following Change in Control. In the event of the Participant’s
involuntary Termination by the Company without Cause or the Participant’s
voluntary Termination following a Change in Control, the vested portion of the
Option shall remain exercisable until the earlier of (i) ninety (90) days from
the date of such Termination, and (ii) the expiration of the state term of the
Option pursuant to Section 3 hereof. In the event of the Participant’s
Termination for any of the reasons specified in Section 4(a) or (b) following a
Change in Control, the vested portion of the Option shall remain exercisable in
accordance with the applicable section. In the event of the Participant’s
Termination by the Company for Cause following a Change in Control, the entire
Option granted hereunder (regardless of whether vested or not vested) shall
terminate and expire automatically upon such Termination except to the extent
the Committee provides otherwise in writing.


(g)Treatment of Unvested Option upon Termination. Any portion of the Option that
is not vested as of the date of the Participant’s Termination for any reason
shall terminate and expire automatically as of the date of such Termination.


5.Method of Exercise and Payment. Subject to Section 9 hereof, to the extent
that the Option has become vested and exercisable with respect to a number of
shares of Common Stock as provided herein, the Option may thereafter be
exercised by the Participant, in whole or in part, at any time or from time to
time prior to the expiration of the Option as provided herein and in accordance
with Sections 6.4(c) and 6.4(d) of the Plan, including, without limitation, by
the delivery of any form of exercise notice as may be required by the Committee
and payment in full of the Per Share Exercise Price multiplied by the number of
shares of Common Stock underlying the portion of the Option exercised.






--------------------------------------------------------------------------------






6.Non-Transferability. The Option, and any rights and interests with respect
thereto, issued under this Agreement and the Plan shall not be sold, exchanged,
transferred, assigned or otherwise disposed of in any way by the Participant (or
any beneficiary(ies) of the Participant), other than by testamentary disposition
by the Participant or the laws of descent and distribution. Notwithstanding the
foregoing, the Committee may, in its sole and absolute discretion, permit the
Option to be Transferred to a Family Member for no value, provided that such
Transfer shall only be valid upon execution of a written instrument in form and
substance acceptable to the Committee in its sole and absolute discretion
evidencing such Transfer and the transferee’s acceptance thereof signed by the
Participant and the transferee, and provided, further, that the Option may not
be subsequently Transferred otherwise than by will or by the laws of descent and
distribution or to another Family Member (as permitted by the Committee in its
sole and absolute discretion) in accordance with the terms of the Plan and this
Agreement, and shall remain subject to the terms of the Plan and this Agreement.
Any attempt to sell, exchange, transfer, assign, pledge, encumber or otherwise
dispose of or hypothecate in any way the Option, or the levy of any execution,
attachment or similar legal process upon the Option, contrary to the terms and
provisions of this Agreement and/or the Plan shall be null and void and without
legal force or effect.


7.Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.


8.Withholding of Tax. The Company shall have the power and the right to deduct
or withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole and absolute discretion, deems necessary to be
withheld or remitted to comply with the Code and/or any other applicable law,
rule or regulation with respect to the Option and, if the Participant fails to
do so, the Company may otherwise refuse to issue or transfer any shares of
Common Stock otherwise required to be issued pursuant to this Agreement. Any
statutorily required withholding obligation with regard to the Participant may
be satisfied by reducing the amount of cash or shares of Common Stock otherwise
deliverable upon exercise of the Option.


9.Securities Representations. This Agreement is being entered into by the
Company in reliance upon the following express representations and warranties of
the Participant. The Participant hereby acknowledges, represents and warrants
that:


(a)The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act and in this connection
the Company is relying in part on the Participant’s representations set forth in
this Section 10.


(b)If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the shares of Common Stock issuable hereunder must be held
indefinitely unless an exemption from any applicable resale restrictions is
available or the Company files an additional registration statement (or a
“re-offer prospectus”) with regard to such shares of Common Stock and the
Company is under no obligation to register such shares of Common Stock (or to
file a “re-offer prospectus”).


(c)If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Common Stock of the Company, (B) adequate information
concerning the Company is then available to the public, and (C) other terms and
conditions of




--------------------------------------------------------------------------------




Rule 144 or any exemption therefrom are complied with, and (ii) any sale of the
shares of Common Stock issuable hereunder may be made only in limited amounts in
accordance with the terms and conditions of Rule 144 or any exemption therefrom.


10.Entire Agreement; Amendment. This Agreement, together with the Plan, contains
the entire agreement between the parties hereto with respect to the subject
matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole and absolute
discretion, to modify or amend this Agreement from time to time in accordance
with and as provided in the Plan. This Agreement may also be modified or amended
by a writing signed by both the Company and the Participant. The Company shall
give written notice to the Participant of any such modification or amendment of
this Agreement as soon as practicable after the adoption thereof.


11.Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.


12.No Right to Employment. Any questions as to whether and when there has been a
Termination and the cause of such Termination shall be determined in the sole
and absolute discretion of the Committee. Nothing in this Agreement shall
interfere with or limit in any way the right of the Company, its Subsidiaries or
its Affiliates to terminate the Participant’s employment or service at any time,
for any reason and with or without Cause.


13.Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the Option awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.


14.Compliance with Laws. The issuance of the Option (and the Option Shares upon
exercise of the Option) pursuant to this Agreement shall be subject to, and
shall comply with, any applicable requirements of any foreign and U.S. federal
and state securities laws, rules and regulations (including, without limitation,
the provisions of the Securities Act of 1933, as amended, the Exchange Act of
1934, as amended, and in each case any respective rules and regulations
promulgated thereunder) and any other law, regulation or exchange requirement
applicable thereto. The Company shall not be obligated to issue the Option or
any of the Option Shares pursuant to this Agreement if any such issuance would
violate any such requirements.


15.Section 409A. Notwithstanding anything herein or in the Plan to the contrary,
the Option is intended to be exempt from the applicable requirements of Section
409A of the Code and shall be limited, construed and interpreted in accordance
with such intent.


16.Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except as provided (and to the extent
permitted) by Section 6 hereof) any part of this Agreement without the prior
express written consent of the Company.






--------------------------------------------------------------------------------




17.Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.


18.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.


19.Further Assurances. Each party hereto shall do and perform (or shall cause to
be done and performed) all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as either party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the Plan and the consummation of the
transactions contemplated thereunder.


20.Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.


21.Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the award of Option
made under this Agreement is completely independent of any other award or grant
and is made at the sole and absolute discretion of the Company; (c) no past
grants or awards (including, without limitation, the Option awarded hereunder)
give the Participant any right to any grants or awards in the future whatsoever;
and (d) any benefits granted under this Agreement are not part of the
Participant’s ordinary salary, and shall not be considered as part of such
salary in the event of severance, redundancy or resignation.
* * * * *


























































--------------------------------------------------------------------------------








Signature Page to Non-Qualified Stock Option Grant Agreement
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
U.S. SILICA HOLDINGS, INC.








By:    ____________________
Name:    
Title:    






PARTICIPANT






    


Name:




